FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2013

                                                                     MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                     U .S. C O U R T OF APPE ALS




NA ZHANG,                                      No. 11-70718

              Petitioner,                      Agency No. A095-022-614

  v.
                                               ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:      FISHER, GOULD, and BYBEE, Circuit Judges.

       The memorandum disposition filed in this case on October 22, 2013, is

withdrawn as issued in error.